Citation Nr: 1329551	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a low back injury has 
been received.  

2.  Entitlement to service connection for residuals of a low 
back injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971. 

Historically, in April 2006, the Board reopened a previously 
denied claim for service connection for residuals of a low 
back injury, but remanded the matter of service connection, 
on the merits, for further action.  In July 2007, the Board 
denied the claim on a de novo basis

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2009 rating decision in which the RO 
determined that new and material evidence to reopen the 
claim had not been received.  In November 2009, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2012, and he filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals in April 2012.  

In June 2013, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  During the 
hearing, the Veteran confirmed that he is  unrepresented.  
He also submitted duplicate copies of some evidence already 
on file as well as new evidence, and in writing waived 
initial RO consideration of that evidence.  See 38 C.F.R. 
§§ 20.800. 20.1304 (2012). 

Regarding the characterization of the appeal, the Board has 
a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence 
has been received to reopen a claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized this appeal as 
encompassing the matters set forth on the title page. 

The Board's decision to reopen the Veteran's claim for 
service connection for residuals of a low back injury is set 
forth below.  The claim for service connection on the 
merits, is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each matter herein decided have been 
accomplished.
 
2.  Most recently, in July 2007, the Board denied service 
connection for residuals of a low back injury.  

3.  New evidence received since the July 2007 Board decision 
is relevant  to the matter of service connection for 
residuals of a low back injury and, when considered together 
with evidence previously on file, establishes a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2007 decision in which the Board denied service 
connection for residuals of a low back injury is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2012).   

2.  Evidence received since the July 2007 Board decision is 
new and material; relates to an unestablished fact necessary 
to substantiate the claim, and is of sufficient probative 
value as to raise a reasonable possibility of substantiating 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2012).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Given the favorable disposition of the request to reopen, 
the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the 
appeal have been accomplished.   


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Historically, in April 2006, the Board reopened a previously 
denied claim for service connection for residuals of a low 
back injury, but remanded the matter of service connection, 
on the merits, for further action.  Most recently, in July 
2007, the Board denied the claim on a de novo basis


The evidence of record at the time of the Board's June 2007 
denial included then of record consisted of the Veteran's 
service treatment records (STRs), and post service VA and 
private medical records.  As the Board acknowledged in that 
decision, the Veteran then had a low back disability, 
diagnosed as degenerative disc disease (DDD) and 
degenerative arthritis of the spine.  While there is no 
specific mention of a trauma or back injury in service, the 
Board concluded that the Veteran sustained an in-service 
back injury based upon the cumulative evidence, including 
STRs which reflected complaints of and treatment for low 
back pain; the Veteran's December 1969 correspondence to his 
parents complaining of back pain; and the written lay 
testimony of family and friends who attest to their 
knowledge of the Veteran's back injury during service.  

In denying the claim, the Board found that there was not 
sufficient probative evidence of a nexus between current 
back disability and military service.  In so finding, the 
Board noted that there were no significant treatment records 
for back problems between separation from service and the 
first, in 1977, of two post-service work-related injuries 
for each of which the Veteran claimed workers compensation 
benefits.  

The Board found in 2007 that post-service treating 
physicians had linked the Veteran's low back disability to 
these post-service injuries, except for Dr. W. who reported 
in May 2002 that it was possible that the current low back 
disability resulted from overuse or injury during service.  
However, the Board found that such a mere possibility was 
too speculative and, so, lacked probative value.  

Dr. E. N. K. provided copies of treatment records, beginning 
two days after the first post-service injury in September 
1977 and continuing to 1992.  That physician reported that, 
in May 1992 that the Veteran had existing lumbosacral disc 
disease and it had been felt, as early as September 1977, 
that overloading the spine would aggravate the Veteran's 
back problems.  A September 16, 1977, treatment record (two 
days after the 1st  of his two post-service injuries) yielded 
a diagnosis of acute low back strain on pre-existing 
lumbosacral disc disease.  A September 25, 1977, report from 
Dr. E.N.K. stated that "[b]ecause of pre-existing lumbo-
sacral disc disease as evidenced by his x-rays of September 
16, 1977, ... future difficulties with his back" were 
anticipated.  However, the Board found that Dr. E. N. K. had 
not related the pre-existing lumbosacral disc disease to 
military service.  

Furthermore, after a VA examination in October 2006, the 
examiner rendered a December 2006 opinion that, because 
there were no significant treatment records in the interim 
between service separation and the first of two work 
injuries in 1977, and based on review of the claim file, it 
was very unlikely that the current back disability was 
related to military service but, rather, was likely related 
to the post-service work injuries and age-related 
degenerative changes.  

Unless the Chairman orders reconsideration, or one of the 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision and are not 
subject to revision on the same factual basis.   See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100 . In this case, 
although the Veteran was notified of the Board's 2007 denial 
and of his appellate rights in attachments to the July 2007 
Board decision, he took no further action with respect to 
denial, to include requesting reconsideration or initiating 
an  an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  As such, the July 2007 Board 
decision denying service connection for residuals of a low 
back injury is final based on the evidence then of record.  
Id.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran sought to reopen his previously denied claim in 
June 2009.  
For petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not previously of record 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  After evidence is determined to be 
new, the next question is whether it is material.

38 U.S.C.A. § 5108 requires a review of all evidence 
submitted by or on behalf of a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim for 
service connection for residuals of a low back injury is the 
Board's July 2007 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  

The Veteran has submitted numerous statements and clinical 
records from private medical sources which are duplicates of 
evidence previous on file and, as such, these records are 
not new.  However, pertinent additional evidence has been 
added to the claims file since the July 2007 Board decision.

In a  May 2009 statement, a service comrade, A. W., 
indicated that he had known the Veteran during service in 
Germany and recalled the Veteran having injured his back in 
December 1969 when he slipped on ice while loading 
ammunition of tanks.  A. W. had even helped the Veteran to 
get up.  The Veteran had been put on light duty for a couple 
of days.  During the Board hearing, the Veteran testified 
that, while in Germany he had injured his low back when he 
slipped on some ice while unloading ammunition for tanks.  
Transcript, pages 4 and 5..  

Also, the Veteran submitted a copy of a page which, 
according to his accompanying statement, was from the 
Encyclopedia of Sports Medicine.  The relevant portions 
thereof which were highlighted by the Veteran indicate that 
lumbosacral intervertebral disc injuries are responsible for 
back pain in many people and there are numerous ways that a 
disc could be injured, including a fall or twisting motion.  
The central aspect of any lumbosacral disc injury was the 
natural aging process and disc degeneration.  

A  July 2009 statement from Dr. R. W. who had treated the 
Veteran for years and after reviewing notes and X-ray 
reports was of the opinion that the Veteran's "injury-
accident" during service "is the result of Degenerative-
arthritis status" which he currently had.  

A January 2012 statement from Dr. W. H. G. reflects that the 
Veteran reported that the Veteran injured his lumbar spine 
in 1969 and had had persistent pain over the years.  Imaging 
studies had revealed an intervertebral disc injury at L4-5 
and L5-S1, with herniation and resultant degenerative 
changes.  This injury had resulted in chronic pain and might 
required future invasive treatment.  After reviewing the 
Veteran's medical records, it was the physician's opinion 
that the Veteran's current condition was at least as likely 
as not the result of his 1969 injury sustained during 
military service.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
residuals of a low back injury.  At the time of the 2007 
Board decision there was evidence that the Veteran had 
current low back disability; however, was determined that 
the evidence weighed against a conclusion  that the low back 
disability was related to service.  Dr. R.W.'s 2009 
statement does not strongly support reopening because it 
concluded that arthritis caused the Veteran's injury, when 
it is the opposite that is contended by the Veteran, i.e., 
the injury is the cause of arthritis and disc disease.  

However, the new evidence from Dr. W. H. G., in January 
2012, suggests that the Veteran's in-service injury may have 
been more severe than the evidence previously indicated and 
that physician's medical opinion links current low back 
disability to military service. 

The Board finds that the foregoing evidence is "new" and is 
not duplicative or cumulative of evidence previously of 
record.  Moreover, Dr. W. H. G.'s statement is "material" 
because it addresses a relationship between the Veteran's 
current low back disability and service (unestablished facts 
necessary to substantiate each claim).  See, e.g., Shade v. 
Shinseki, 24 Vet. App. 110, 117 (2010).   Further, when 
considered along with other evidence of record, the Board 
finds that the additional evidence raises a reasonable 
possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a low back injury are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Accordingly, the claim is 
reopened.  However, de novo adjudication is deferred pending 
additional development of the claim.  


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a low back injury has been 
received, to this limited extent, the appeal is granted.  


REMAND

As discussed above, the Board is reopening the claim for 
service connection for residuals of a low back injury; 
however, a review of the record reveals that further action 
on the claim for service connection, on the merits, is 
warranted. 

It is undisputed that the Veteran currently has low back 
disability.  He asserts it was initially the result of an 
in-service low back injury, the residuals of which pre-dated 
his two post-service work-related back injuries.  
Specifically, he asserts in-service back injury, which was 
conceded by Board in the July 2007 decision, led to his 
developing arthritis and disc disease (although he also 
apparently concedes that it may have been made worse by his 
post-service work-related injuries).  

The Board points out that, as a layperson, he is competent 
to report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran 
is also competent to testify about observable symptoms or 
injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran 
is competent to report a continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, as explained above, there are conflicting 
medical opinions as to the etiology of the Veteran's current 
low back disability.  In the recent opinion of Dr. W. H. G., 
provided in January 2012, the physician indicated that he 
had reviewed the Veteran's medical records.  However, 
because the Veteran had not been provided a copy of his 
claim file until May 2013, it is not clear what medical 
records Dr. W. H. G. reviewed prior to rendering his 
opinion.  Therefore, while this opinion provides a basis for 
reopening the claim, the Board finds that it is not 
sufficient to resolve the claim for service connection, on 
the  merits.  Hence, the record remains inadequate in this 
regard.

Under these circumstances, the Board finds that further 
medical opinion-based on full consideration of the Veteran's 
documented medical history, including in-service treatment 
for a back problem, as well as his lay assertions-and 
supported by clearly-stated rationale, is needed to resolve 
the claim for service connection.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the Veteran to 
undergo VA examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the reopened claim for 
service connection.  See 38 C.F.R. § 3.655(b) (2012).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the examination(s) sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain any outstanding records of VA 
treatment, if any.  

Further, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2012) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed 
in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties 
to notify and assist imposed by VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the service connection claim. 

Accordingly, this matter is hereby REMANDED for the 
following action:

1. Contact the Veteran and inquire when 
and where he received any VA treatment 
for his low back disability.  If he 
replies, the appropriate steps should be 
taken to obtain such records.  Follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran  provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record. 

Clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
the RO should arrange for the Veteran to 
undergo VA examination at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of the REMAND, and copies 
of any relevant Virtual VA records must 
be made available to the individual 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.  

The physician should clearly identify 
all current low back disability(ies). 

Then, with respect to each such 
diagnosed disability, the physician 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is otherwise medically 
related to service-in particular, to in-
service injury.  

In rendering the requested opinion, the 
examiner should comment on the 
significance of the documented in-
service treatment of the Veteran's low 
back, and specifically opine whether 
such treatment was as likely as not the 
first indicia of the Veteran's current 
low back disability-notwithstanding the 
fact that he did not thereafter received 
further treatment for a number of years 
and had two work-related back injuries.  

The examiner should also address the 
September 1977 record from Dr. K. that 
the Veteran had "pre-existing", i.e., 
existing prior to the first, in 1977, of 
two post-service work-related back 
injuries, even though Dr. K. did not 
specifically link such lumbosacral disc 
disease to the Veteran's military 
service.  

Thus, a specific opinion should be 
rendered as to whether it is as likely 
as not that the Veteran did have 
lumbosacral disc disease prior to the 
1977, first of two post-service work-
related back injuries and, if so, 
whether it is as likely as not that any 
such lumbosacral disc disease was 
related or due the in-service injury 
described by the Veteran.  

If it is found that the Veteran did have 
lumbosacral disc diseased which existed 
prior to both of the post-service work-
related injuries but is t less likely 
than not related to military service or 
injury during military service, an 
opinion should be expressed identifying, 
if possible, the nonservice-related 
cause or etiology of any such 
lumbosacral disc disease.  

In rendering the requested opinions, the 
examiner must consider and discuss all 
pertinent  in- and post-service 
pertinent objective evidence, as well as 
the Veteran's assertions that he 
experienced continuous low back pain 
from an injury during service, and the 
corroborating statements of family and 
service comrades attesting to his in-
service back injury.  

The physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to 
the scheduled examination, obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of 
the examination(s) sent to him by the 
pertinent VA medical facility.  

6.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, adjudicate 
the claim for service connection for 
residuals of a low back injury. 

If the Veteran fails, without good 
cause, to report to the scheduled 
examination, in adjudicating the 
reopened claim, apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for 
service connection, on the merits, in 
light of pertinent evidence and legal 
authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
SOC that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


